MEMORANDUM *
Jorge Cruz Ramirez and Felicitas Lopez Zuniga, married natives and citizens of Mexico, petition for review of two orders of the Board of Immigration Appeals (“BIA”). We dismiss the petitions for review in Nos. 05-72855 and 05-76044 for lack of jurisdiction, and vacate submission of No. 05-74077.
We lack jurisdiction to review petition No. 05-72855, because it was filed more than 30 days after the BIA’s Decem*42ber 14, 2004 dismissal of the petitioners’ direct appeal. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later than 30 days after the date of the final order of removal.”).
We also lack jurisdiction to review transferred petition No. 05-76044, because it was filed as a habeas petition in the district court after the REAL ID Act. See REAL ID Act, Pub.L. No. 109-13, § 106(c), 119 Stat. 231, 311 (May 11, 2005) (directing district courts to transfer habeas petitions to the appropriate Court of Appeals if the petitions were “pending in a district court on the date of the enactment” of the REAL ID Act); Puri v. Gonzales, 464 F.3d 1038, 1041 (9th Cir.2006) (“[W]hen Puri filed the instant habeas petition, on August 4, 2005 — almost three months after the effective date of the REAL ID Act — the district court was without jurisdiction to entertain it.”).
Submission of petition No. 05-74077 is vacated and deferred until the mandate issues in No. 04-72701, Singh v. Gonzales, 469 F.3d 863 (9th Cir.2006), or further order of the court.
Nos. 05-72855 and 05-76044: PETITIONS FOR REVIEW DISMISSED.
No. 05-74077: SUBMISSION VACATED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.